DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claims 1, 4, 8, 11, 14 and 17 received 7/28/2021. Claims 1-20 are currently pending. The previous grounds of rejection are withdrawn in view of Applicant’s amendments. No new grounds of rejection are applied.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest a method comprising: designing a metrology target design pattern by a computing device comprising at least one processor, a memory, and a plurality of functional modules; determining, by the at least one processor, a layout of a patterning device based on the metrology target design pattern; modeling, by the plurality of functional modules, a performance of the metrology target design pattern based on at least one of physical properties of the patterning device, optical components of a lithography system, a resist used in a lithographic process, post-resist processes, and a properties of a metrology system; and determining, by the at least one processor, a metrology target parameter of the metrology target design pattern based on the modelling, wherein the metrology target parameter comprises at least one of a target coefficient and a stack sensitivity.
Bevis (US 7,873,504 previously cited) teaches a method (fig. 1 col. 5 lines 64-67), a non-transitory computer readable medium for performing the method (col. 27 lines 5-15), and a system having a processor and memory for performing the method (col. 27 lines 5-15), the method comprising:

determining, by the at least one processor, a layout of a patterning device based on the metrology target design pattern (col. 5 lines 45-47, and col. 21 lines 27-39); 
modeling, by the plurality of functional modules (fig. 1 col. 8 lines 21-36), a performance of the metrology target design pattern based on at least one of physical properties of the patterning device (col. 10 lines 28-47), optical components of a lithography system (col. 8 lines 41-45), a resist used in a lithographic process (col. 8 lines 37-58), post-resist processes (col. 11 lines 17-35), and a properties of a metrology system (fig. 1 col. 12 lines 53-63); and 
determining, by the at least one processor, a metrology target parameter of the metrology target design pattern based on the modelling (fig. 1 col. 14 lines 31-57).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931. The examiner can normally be reached Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        10/13/2021